Citation Nr: 0737822	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1964 to March 1976.  
He died in March 1986.  The appellant is the veteran's 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
regional office (RO).  

The Board denied the appeal in a decision of January 2004.  
The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2006, 
the Court issued an order vacating the Board's decision, and 
remanding the case to the Board for further action.  The 
Board remanded the case to the RO in November 2006.  The RO 
has since completed the requested action, and the case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied previously in rating decisions dated in March 
1986, August 1989, May 1994, and June 1997; and the denial of 
the veteran's claim was also upheld in Board decisions dated 
in May 1987 and July 1998.

2.  The appellant attempted to reopen her claim in an August 
2000.

3.  The evidence received into the record since the July 1998 
Board decision consists of an August 2000 private medical 
statement which does not contain any opinion that there may 
be a possible nexus between the veteran's Agent Orange 
exposure in-service and the development of gastrointestinal 
cancers which resulted in his death, or that the veteran's 
service-connected diabetes contributed to his death.

4.  The additional evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1998 Board decision that denied entitlement to 
service connection for the cause of the veteran's death, is 
final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

2.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
veteran's death. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (effective prior to August 29, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in August 2001 provided the appellant with an 
explanation of the type of what evidence VA would obtain 
(such as VA medical records or other evidence from Federal 
Agencies), explained the VA would request private records or 
lay or other evidence necessary to make a decision on a claim 
for benefits, and would obtain a medical opinion if it is 
necessary to make a decision.  The RO also explained that to 
reopen the claim, she should provide new and material 
evidence to show that the veteran's death was due to his 
service-connected disabilities.  The RO noted that they had 
no evidence to show that the veteran had been diagnosed with 
non-Hodgkin's lymphoma, soft tissue sarcoma, or multiple 
myeloma.  The RO further explained that service connection 
had already been established for diabetes mellitus, but the 
Board had denied service connection for the cause of death 
and the death certificate did not show that the cause of 
death was due to diabetes.  The Board notes that this letter 
was provided before the adjudication of her claim to reopen.  

Similar information was again provided to the appellant by 
the RO in its letter of October 2002.  The Board also notes 
that the appellant has been informed through a letter in 
January 2007 of the definition of new and material evidence, 
and what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the 
correspondence adequately informed the appellant that she 
should submit any additional evidence that she had in his 
possession.  The Board notes that the letters were provided 
subsequent to the adjudication of the claim.  However, the 
appellant was provided an appropriate period of time to 
respond to the letters.  In May 2007, the appellant's 
attorney indicated that the claimant did not have any 
additional information or argument to provide.  In light of 
this, there is no prejudice to the appellant due to the 
timing of the letters, and the Board may adjudicate the 
appeal at this time.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  The 
appellant has declined a hearing.  A deferred rating decision 
dated in April 2002 shows that the RO attempted to clarify 
evidence from the doctor who submitted a medical statement in 
August 2000.  The appellant was asked to submit additional 
information or let the RO know that there was no additional 
information to submit from Dr. Raju.  This request stemmed 
from the appellant's reference to a report from Dr. Raju 
dated in 2001.  The appellant did not respond to this 
request. The Board is not aware of the existence of 
additional relevant evidence in connection with the issue 
addressed in this decision.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to reopen the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The Board observes that the VCAA has left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 
5103A(f).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal. Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim. Stanton v. Brown, 5 
Vet. App. 563, 566 (1993).  The standards regarding the issue 
of finality have been reviewed and upheld. Reyes v. Brown, 7 
Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome." See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled. Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board. Anglin v. West, 203 F.3d 
1343 (2000).

The evidence available at the time of the prior denials is as 
follows:  The veteran died of in March 1986 of hepatic 
encephalopathy due to or as a consequence of liver metastasis 
due to or as a consequence of colon adenocarcinoma.  No 
autopsy was preformed. 

Prior to the veteran's death, in a September 1976 rating 
decision, service connection was established for second 
degree burn scars, evaluated as 20 percent disabling; 
diabetes mellitus, evaluated as 20 percent disabling; 
hypertension, evaluated as 10 percent disabling; and tinea 
pedis, high frequency hearing loss, and chronic tonsillitis, 
each evaluated as noncompensably disabling.

The veteran's service medical records do not show any 
evidence of hepatic encephalopathy, carcinoma or other 
condition of the liver or colon.  No nexus opinion had been 
obtained that associated the causes of the veteran's death 
with injury, disease or event, including Agent Orange 
exposure, noted during his military service.  The veteran was 
not shown to have developed a condition proximately due to or 
the result of service-connected disability, and there was no 
indication that service-connected disability contributed 
substantially or materially to the conditions causing death.  
Moreover, the provisions of 38 C.F.R. § 3.309, reflecting 
diseases associated with Agent Orange exposure, includes 
diabetes mellitus, but do not include hepatic encephalopathy, 
liver metastasis or colon adenocarcinoma.

The appellant attempted to reopen her claim for service 
connection for the cause of the veteran's death in August 
2000.  She contends that the veteran served from June 1964 to 
March 1976, that he had several medical conditions including 
diabetes and hypertension.  She argues that Agent Orange 
legislation should be considered as well in resolving her 
claim favorably.  In particular, she indicated that the 
veteran developed soft tissue sarcoma, non-Hodgkin's 
lymphoma, multiple myeloma and diabetes secondary to Agent 
Orange exposure, and that those conditions contributed to the 
veteran's death.  

In general, service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Carcinoma is presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related. For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but, rather, a causal connection must be 
shown. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The "Veterans Education and Benefits Expansion Act of 2001", 
Pub. L. No. 107-103, 115 Stat. 976 (2001) afforded the 
presumption of exposure to herbicides to all veterans who 
served in Vietnam during the Vietnam Era. See 38 U.S.C. § 
1116(f), as revised.  Moreover, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
Thus, even if the evidence does not establish that the 
veteran developed the claimed condition to a degree of 10 
percent during the requisite period after the presumed 
exposure, the evidence may establish service connection with 
proof of actual direct causation.

Regarding the evidence received since the prior decisions, 
the Board notes that the appellant submitted an August 2000 
statement from W. S. Raju, MD.  This statement is to the 
effect that the circumstances surrounding the veteran's death 
and the illnesses for which he suffered while he was alive 
were reviewed.  It was known that the veteran suffered from 
cardiac failure secondary to metastatic adenocarcinoma of the 
cecum.  He also suffered from Type II diabetes mellitus that 
was insulin-dependent.  As reported, diabetes was diagnosed 
six years after the patient entered the military and he was 
maintained in-service for approximately 14 years thereafter.  
The examiner stated that after reviewing the conditions that 
have potential link to Agent Orange, it appeared that 
diabetes was determined to be related to Agent Orange 
exposure.  It was observed that there had been no evidence of 
a relationship between Agent Orange exposure and 
gastrointestinal cancers; however, the examiner did state, 
that it is possible that the veteran's diabetic condition 
could be related to pesticide (sic) exposure.

This statement is new inasmuch as it was not previously of 
record.  As to its materiality, the Board acknowledges the 
appellant's contentions concerning the role that Agent Orange 
exposure played in the veteran's development of diabetes.  
Direct service connection for diabetes was established 
immediately after the veteran's separation from service.  It 
is significant that diabetes is not shown by death 
certificate, clinical record or medical statement to have 
played any role, directly, indirectly in the events causing 
the veteran's death.  The evidence received into the record 
since the July 1998 Board decision does not suggest a nexus 
between the causes of the veteran's death, and any injury, 
disease or event, including Agent Orange exposure, noted 
during the veteran's military service.  It does not suggest 
that the veteran's service-connected disabilities either 
caused or worsened the conditions causing death; finally, it 
does not support a finding that the veteran's service-
connected disabilities contributed substantially or material 
to the events resulting in the veteran's death.

The appellant has attempted to link the veteran's diabetes to 
his death as well as arguing that her husband was a heavy 
cigarette smoker and alcoholic in service and after, and 
attributes these conditions to the cause of his death.  She 
has submitted no evidence to substantiate her assertions.  
While her observations are probative to the extent that lay 
people can discuss personal experiences, generally, lay 
testimony cannot provide medical evidence because laypersons 
lack the competence to offer medical opinions. See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, the Board finds 
that the additional evidence, received since the July 1998 
Board decision is not so significant that it should be viewed 
in the context of all of the record in order to fairly decide 
the veterans claim.  Accordingly, the appellant's claim for 
service connection for the cause of the veteran's death is 
not reopened.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


